Citation Nr: 0313507	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of a scar of the right lower eyelid, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

In February 2003, the Board decided other increased rating 
claims for wound residuals.  The veteran was notified that 
the Board was undertaking additional development on the issue 
of evaluation of a scar of the right lower eyelid.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected right lower eyelid scar does not 
produce more than slight disfigurement.  

3.  The service-connected right lower eyelid scar does not 
exceed an area of six square inches (39 sq. cm.).  

4.  The service-connected right lower eyelid scar does not 
approximate 5 or more inches (13 or more cm.) in length.  

5.  The service-connected right lower eyelid scar is not at 
least one-quarter inch (0.6 cm.) wide at widest part.  

6.  The surface contour of the service-connected right lower 
eyelid scar is not elevated or depressed on palpation.

7.  The service-connected right lower eyelid scar is not 
adherent to underlying tissue.  

8.  The service-connected right lower eyelid scar is not 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).

9.  The service-connected right lower eyelid scar is not 
manifested by abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).  

10.  The service-connected right lower eyelid scar does not 
have underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  

11.  The service-connected right lower eyelid scar does not 
have indurated and inflexible skin in an area exceeding six 
square inches (39 sq. cm.).  

12.  The veteran was notified of an examination, for his 
claim for increase, for the service-connected scar of the 
right lower eyelid and failed to report for that examination, 
without good cause.  


CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the right 
lower eyelid have not been met.  38 U.S.C.A. § 1155 (West. 
2002); 38 C.F.R. Part 4, including §§ 3.655, 4.7 and Codes 
7800, 7803, 7804, 7805 (2002) and 67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The rating decision, statement of the case, and supplemental 
statements of the case, as well as a RO VCAA letter of April 
2001, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran was offered an examination by VA.  
He failed to report and did not assert any good cause or that 
he would report if the examination were rescheduled.  There 
is no reasonable possibility that further assistance would 
aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

The claim for increase was received in February 1992.  Prior 
to August 30, 2002, disfiguring scars of the head, face or 
neck were rated as 50 percent disabling if there was a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
30 percent rating would be assigned for severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 10 percent rating 
would be assigned for moderate disfigurement.  A 
noncompensable or 0 percent rating would be assigned for 
slight disfigurement.  38 C.F.R. Part 4, Code 7800 (2002).  

Also, prior to August 30, 2002, scars were rated as 10 
percent disabling if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 
six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R. 
§ 4.118, Code 7800.  

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Background  The service medical records show the veteran 
sustained shell fragment wounds in April 1968.  The initial 
treatment included repairing a laceration of the right lower 
eyelid with sutures.  A Medical Board report, dated later in 
May 1968, describes a healed laceration of the right lower 
lid with symblepharon at the junction of the medial 2/3 with 
the lateral 1/3 of the lid.  A clinical cover sheet dated in 
September 1968 described healed lacerations of the right 
lower lid, disfiguring, peri-orbital skin, with some color 
contrast.  

On the initial VA examination in December 1968, the scar was 
described as well healed, almost invisible, 1/2 inch at right 
infra orbital region - not disfiguring.  

The report of the November 1969 VA examination describes an 
almost imperceptible slight scarring along the border of the 
lower lid, which the doctor reported was not disfiguring.  

A March 1970 rating decision assigned a noncompensable 
evaluation for the scar of the right lower eyelid.  

In February 1992, the veteran requested re-examination for 
his service-connected disabilities, including the right eye 
scar.  He did not describe an increase in symptomatology.  

The RO received letters from Edward L. Hedaya, M.D., dated in 
July 1989 and March 1992, which discussed the veteran's loss 
of vision, without mention of the lid scarring.  Clinical 
records from private physician, Lawrence J. Grill, M.D., 
received in March 1992, addressed the veteran's other 
conditions, without mention of the right eyelid scarring.  
The March 1992 VA examination did not develop any information 
on the right eyelid scarring.  

In his October 1993 appeal, the veteran reported that he had 
a cyst-like lobe on his right eye, which caused distress due 
to obvious deformity.  He said that people stared at it and 
he automatically put his head down.  He felt that emotional 
damage should be taken into account.  

In December 1993, the veteran gave sworn testimony at an RO 
hearing.  He said he had something growing on the scar and it 
was embarrassing.  He reported that the cyst had appeared in 
the last 8 months and he would see a doctor about it.  
Sometimes it was irritating and sometimes it itched.  He felt 
self-conscious and kept his head down.  

In December 1993, Dr. Hedaya discussed other vision findings, 
without addressing the eyelid.  

The January 1997 VA examination reported that the scar was 
not painful.  It was 0.3 by 0.4 centimeter, atrophic, and 
hyperpigmented.  

The report of the July 1997 VA examination states that the 
scar of the right eyelid was not painful.  It was 0.3 by 0.2 
centimeters, not painful to touch and not disfiguring.  

On the February 1998 VA examination, there was a 2 by 0.3 
centimeter, hyperpigmented, linear scar of the right lower 
eyelid, which was not painful to the touch and not 
disfiguring.  

The report of the September 2001 VA examination contains 
other eye findings, without mention of the scar.  

In May 2002, the veteran testified, at the RO, before this 
Veterans Law Judge.  He complained that the scar was rated as 
10 percent disabling in service, but VA rated it as non-
compensable.  He reported episodes of irritation and itching.  
He felt it was very noticeable and an embarrassment to him.  

In April 2003, the veteran was notified by letter that an 
examination was being scheduled.  He was informed of the 
provisions of 38 C.F.R. § 3.655 (2002).  He was told that if, 
without good cause, he failed to report for examination for a 
claim for increase, the regulation specified that the claim 
shall be denied.  

The veteran was notified of the May 2003 VA examination but 
failed to report for it.  Neither he nor his representative 
have given any explanation for his failure to report.  They 
have not asserted any good cause for the failure to report 
for examination.  

Analysis  Turning, first, to the criteria in effect when the 
veteran filed his claim, we see that a non-compensable 
evaluation was assigned for a facial scar with slight 
disfigurement.  A compensable, 10 percent, rating required 
moderate disfigurement.  In this case, there is no competent 
evidence of moderate disfigurement.  38 C.F.R. § 3.159(a) 
(2002).  To the contrary, the medical professionals have 
variously expressed opinions to the effect that the 
disfigurement produced by the scar is no more than slight.  
On VA examination in December 1968, it was described as 
almost invisible and not disfiguring.  The November 1969 VA 
examination described almost imperceptible scarring which was 
not disfiguring.  On the July 1997 and February 1998 VA 
examinations, the doctors reported the scar was not 
disfiguring.  The medical reports provide the most probative 
evidence as to the extent of the disability and, in this 
case, establish by a preponderance of evidence that the right 
lower eyelid scar does not produce more than slight 
disfigurement.  

Under the rating criteria effective August 30, 2002, a 10 
percent rating can be assigned if there is one characteristic 
of disfigurement, as listed in the above criteria.  Looking 
to those 8 characteristics of disfigurement we note as 
follows:  
1.  The scar is not 5 or more inches (13 or more cm.) in 
length.  The longest measurement for the scar was 2 
centimeters, on the February 1998 VA examination.  
2.  The scar is not at least one-quarter inch (0.6 cm.) wide 
at widest part.  The widest measurement being 0.3 centimeter, 
on VA examinations in January 1997 and February 1998.  
3.  There is no evidence that the surface contour of scar is 
elevated or depressed on palpation.  
4.  There is no evidence that the scar is adherent to 
underlying tissue.  
5.  The scar has been described as hyperpigmented on the 
January 1997 VA examination.  On that examination, the scar 
was measured at 0.3 by 0.4 centimeters (0.12 square 
centimeters).  The scar was also described as hyperpigmented 
on the February 1998 VA examination, when the measurements 
were 2 by 0.3 centimeter (0.6 square centimeters).  The 
measurements by trained medical personnel confirm that the 
scar is not even one square centimeter in area.  This does 
not approximate the hyper-pigmentation in an area exceeding 
six square inches (39 sq. cm.), as required to be considered 
a characteristic of disfigurement.  
6.  The January 1997 VA examination described the scar as 
atrophic.  The scar was measured at 0.3 by 0.4 centimeters 
(0.12 square centimeters).  Again, this does not approximate 
the abnormal skin texture in an area exceeding six square 
inches (39 sq. cm.), as required to be considered a 
characteristic of disfigurement.  
7.  There is no evidence that underlying soft tissue is 
missing.  
8.  There is no evidence that the skin is indurated or 
inflexible.  

The Board has considered the other criteria for evaluating 
the scar.  The medical reports show the scar is well healed.  
It is not poorly nourished, with repeated ulceration; or 
otherwise unstable, as required for a 10 percent rating under 
the old or new criteria of Code 7803.  

There is no evidence that the scar is tender and painful on 
objective demonstration, or painful on examination, as 
required for a compensable evaluation by the old and new 
criteria of Code 7804, respectively.  To the contrary, the 
medical reports of January 1997, July 1997, and February 1998 
establish that the scar was not painful.  

There is no evidence that the scar affects the functioning of 
the eyelid as required for an evaluation under the old or new 
criteria of Code 7805.  

At his May 2002 hearing, the veteran testified of episodes of 
irritation and itching.  These occasional symptoms do not 
approximate any applicable criteria for a compensable 
evaluation.  He also testified that the scar was an 
embarrassment to him.  The Board realizes that different 
people may have different responses to facial scarring; 
however, the ratings are based on average industrial 
impairment.  In this case, the preponderance of the evidence, 
in the form of medical reports, shows that the impairment 
would not meet any applicable criteria for a compensable 
evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Failure to Report for Examination  In April 2003, the veteran 
was notified by letter that an examination was being 
scheduled.  He was informed of the provisions of 38 C.F.R. 
§ 3.655 (2002).  He was told that if, without good cause, he 
failed to report for examination for a claim for increase, 
the regulation specified that the claim shall be denied.  The 
veteran was notified of the May 2003 VA examination but 
failed to report for it.  Neither he nor his representative 
have given any explanation for his failure to report.  They 
have not asserted any good cause for the failure to report 
for examination.  Under these circumstances, the regulation 
requires that the claim for an increased evaluation be 
denied.  




ORDER

A compensable evaluation for the service-connected scar of 
the right lower eyelid is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

